Mr. Chief Justice Shepard
delivered the opinion of the Court:
The first question for consideration is whether there is jurisdiction in equity to entertain the cause of action set out in the bill. If not, there will be no ground for passing upon the evidence. It is well settled that equity has no jurisdiction where the plaintiff has a plain, adequate, and complete remedy at law. Hipp v. Babin, 19 How. 271-278, 15 L. ed. 633-635; Buzard v. Houston, 119 U. S. 347—352, 30 L. ed. 451—453, 7 Sup. Ct. Rep. 249; United States v. Bitter Root Development Co. 200 U. S. 451-472, 50 L. ed. 550-560, 26 Sup. Ct. Rep. 318. But to be plain, adequate, and complete, the remedy at law must be as practical and efficient to the ends of justice, and its prompt administration, as the remedy in equity. Boyce v. Grundy, 3 Pet. 210-215, 7 L. ed. 655—657; Tyler v. Savage, 143 U. S. 79—95, 36 L. ed. 82—88, 12 Sup. Ct. Rep. 340.
*361We are of the opinion that such remedy as a court of law would give for the conditions alleged in the bill would not be of that plain, adequate, and complete nature requisite to exclude the jurisdiction of equity; clearly, it would not be as practical and as efficient to the ends of justice and its prompt administration. The case made out in the bill is more than a suit to recover by way of damages money obtained through a fraudulent contract, as in Buzard v. Houston, 119 U. S. 347, 30 L. ed. 451, 7 Sup. Ct. Rep. 249; or than a mere case of trover or trespass, as in United States v. Bitter Root Development Co. 200 U. S. 451, 472, 50 L. ed. 550, 560, 26 Sup. Ct. Rep. 318.
The suit was brought on behalf of a man then eighty-nine years of age, who had been adjudged incapable of managing his affairs, and in respect of person and estate committed to a conservator. His memory of transactions was defective, and the books and papers which came into the hands of the conservator furnished no evidence of payments, which, moreover, extended through a period of several years. The defendant had concealed the fact that she had received money from the plaintiff. The funds so received had been converted by defendant into secured notes, the makers of which were unknown to the plaintiff. Discovery, therefore, from the defendant and from the trust company, became necessary. If plaintiff had sued at law and recovered judgment against the defendant for any amount, it could not have been collected by execution. The bill, therefore, sought to have a trust declared in such of the money as could be found, and in such securities into which it could be followed; and sought to have their disposition enjoined, and an order for their delivery to a receiver. An accounting was also prayed as a necessary part of the relief sought. “Thus there were in the case as ingredients to support the jurisdiction of equity, discovery, account, fraud, misrepresentation, and concealment.” Tyler v. Savage, 143 U. S. 79-95, 36 L. ed. 82-88, 12 Sup. Ct. Rep. 340. See George v. Ford, 36 App. D. C. 315-332. In addition to the ingredients above recited, the jurisdiction was invoked to declare a trust, to follow it into other property into which the trust *362fund, had been converted, and for an injunction to render this remedy effectual. Thus very different conditions were shown from those presented in Buzard v. Houston, and United States v. Bitter Root Development Co. supra.
2. The learned justice who presided in the equity court was right in his conclusion that the gifts of money made to the defendant could not be set aside and the same recovered on the mere ground of mental incapacity, of the plaintiff at the time they were made. He was an extremely old man, it is true, with some of the weaknesses of old age, and was a firm believer in spiritualism, and that communications could be had with the spirits of the departed through “mediums.” Such obsessions, however, do not of themselves constitute insanity or mental incapacity 'in the legal sense. If unpractised upon by fraud or undue influence through those obsessions, he had sufficient mental power to execute a valid contract, deed, or will.
3. The gist of the case is contained in the charge of fraud and undue influence upon the aged plaintiff, and the evidence relating thereto. This evidence is unnecessarily voluminous, and much of it is irrelevant. To recite it in substance and review it in detail would cause an unnecessary and unimportant consumption of space.
We find from the evidence that the plaintiff was eighty-nine years old at the time this suit was begun. He had many years before retired from business, invested his money in Western land mortgages, and lived upon his income. He and his wife had lived in Saratoga, New York, but finally spent most of the year in the city of Washington. His wife was a woman of intelligence and education; superior to him in the latter respect. Both were believers in “spiritualism,” and the possibility of communication with departed spirits. Plaintiff loved and respected her in life and was devoted to her memory. She died in 1891. After her death he resided chiefly in the city of Washington, making yearly visits to Minnesota to look after his investments. He was close with his money, in other words, stingy, particularly with himself. He wore seedy old clothes *363and hats, and could with difficulty be induced to replace them. He rarely, if ever, had more than one suit at a time. He had, apparently, saved a great deal of his income and added it to his principal. When he began to lodge with the defendant, his invested personal estate amounted to something over $90,000. He had a son who lived with his wife on a farm in New York State. This was the property of Mrs. Hurd, in which plain-5 tiff had a life estate. This life estate he had relinquished to his son, who was his mother’s heir at law. Plaintiff had a grandson also, Dr. Lee Hurd, who lived in Greenwich, Connecticut, and practised medicine in New York. This grandson had married and had three children. Plaintiff had educated him, and had given him $1,000 per year after his graduation. Plaintiff had expressed his pride in the grandson, and appeared to have had affection for him. Plaintiff boarded for a while in Washington with a Mrs. Schafer. Mrs. Schafer used to write letters to him, signed “Mary,” which was the name of his deceased wife. He saw her write them and firmly believed that they were actual communications from his deceased wife. It does not appear that Mrs. Schafer used these letters to extract money from him. However, her husband obtained a loan of $1,000 from him. This was secured by a mortgage on a farm in Nebraska, which mortgage he subsequently foreclosed. He made some presents to her daughter, who also wrote occasional “spirit letters.” Plaintiff was paying attention to a woman in Washington, and apparently contemplating marriage with her. This was broken off by Mrs. Schafer’s daughter by agreement with plaintiff’s son. This was accomplished through letters to him, purporting to come from the deceased wife, “Mary,” which gave him information and suggestions (which he acted upon) how to discover that the woman entertained another suitor. Defendant, as well as others familiar with plaintiff, knew of the receipt of these “spirit letters” by plaintiff; that he believed in their genuineness, and was undoubtedly influenced by them. Plaintiff’s son had by intimidation broken off an engagement of the plaintiff with a girl in Minnesota some time after the occurrence before related. The son, by his own admission, *364broke off this engagement by threats of violence. There was, however, no open breach between them. The son visited him in Washington, and the father sent him $2,500 whqn the son’s house was burned. Tie also made him annual presents. In company with defendant he paid a visit to his son, staying about two weeks. Plaintiff occasionally visited his grandson in New York and at Greenwich. Defendant accompanied him to New York on these visits, spending her time with a married daughter there. Friendly relations were maintained between defendant and Dr. Hurd and his wife, and there was friendly correspondence between them, as shown by their letters to her, some of which she attached to her answer. Plaintiff for six or seven years boarded with defendant, removing with her in her several changes of apartments. He paid his board regularly, and by defendant’s admission, frequently made her presents of small sums of money. He had the freedom of the house like any member of the family, and sometimes attended to the marketing and otherwise relieved defendant of some of her cares. Defendant was a widow, near forty years of age when plaintiff commenced boarding with her; she had two children, both of whom married during the period. The married daughter went to live in New York and Brooklyn. The son, after working a while in New York, a position which Dr. Hurd helped him to secure, returned to Washington and obtained a government clerkship. Defendant was a clerk in the State Department, spending the bulk of each day, but Sunday, in her office. She was very kind to the plaintiff and made a comfortable home for him. He showed and expressed affection and solicitude for her.
Defendant says in her answer: “The relations between said Fenton J. Hurd and this defendant grew into a sincere regard for him upon her side, and upon his into a grateful affection which has been many times expressed, and was at no time abated or interrupted. And this defendant further says that said Fen-ton J. Hurd frequently informed her that she was the best friend he had upon earth and the only person who. had any care or affection for him.” Defendant, undoubtedly, had great influence over him. Had this care and attention by her, and his *365grateful appreciation thereof, been the sole ground of his gifts of money to her, large and frequent as they were, we could not be justified in declaring them the product of undue influence. Madre v. Gaskins, 39 App. D. C. 19-28. But there is something more than this. Plaintiff was very fond of the memory of his wife, firmly believed that she could communicate with him through mediums who wrote letters to him in his presence, signed “Mary,” and was constantly and greatly influenced by the purported wishes of “Mary.” Defendant undoubtedly knew this. Plaintiff testified that defendant claimed to have the powers of a medium, and during his residence with her wrote as many as a hundred letters signed “Mary.” None of these letters, and none of those received through the medium of Mrs. Schafer and her daughter, were found among plaintiff’s papers which came into possession of his conservator. In her answer, defendant disclaimed any belief in spiritualism, and declared that she was a member of the Homan Catholic Church. She further says that “she frequently discussed with said Pen-ton J. Hurd his belief in spiritualism, and endeavored to dissuade him therefrom, but without success, he having been a believer in the doctrines of that cult since his early manhood. Said Hurd upon several occasions suggested that this defendant might have power as a medium, but she always negatived such suggestions, and at no time pretended or asserted such powers. The statement that this defendant gave him supposed communications from his deceased wife to procure from him money is untrue.” In a letter written to Dr. Hurd, November 2d, lflíH, by defendant, relating her efforts to induce his father to send him his allowance of $1,000 that had been withheld, she says: “I told him that I had often heard him say that it was Mary’s wishes for him to give it to you as long as he lived, and if he had to obey her wishes in other things that he surely ought to where his own grandson was concerned, and this she had asked him from her own lips, and not through any old fraud spiritualist, and when I got through he didn’t have a word to say, only, ‘I guess you are right.’ And I also told him if he couldn’t write pleasant letters that he had better not write any at all.” *366In her testimony she admitted that she had, at Mr. Hurd’s request, written him two letters signed “Mary.” She said he had often asked her if she could not write medium letters, and couldn’t she try, and so forth. One evening he said “Laura, can’t you write a letter like Mrs. Schafer writes from Mary ?” she replied: “Most anyone could write a letter like Mrs. Schafer writes.” “I sat down and wrote him one or two, I do not remember just which, in a spirit of fun, to please him.” These letters, she said, were written by her and received by him in a spirit of fun. He laughed and said they looked like Mrs. Schafer’s. She could not recall the contents of the letters, but said that in one she may have said something about the $10,000 “which he had already given me or was about to give me for a birthday present.” She admitted that the letter may have contained “be good to Laury,” as plaintiff had testified, but she did not recall it. Considering Mr. Hurd’s firm belief in the genuineness of the letters received through Mrs. Schafer, and defendant’s knowledge of this, it is incredible that he regarded “spirit letters” written by her as mere matters of fun.
Her conduct and evidence in other respects do not impress us as ingenuous. Notwithstanding her answer bases the gifts made to her .by Mr. Hurd upon his grateful appreciation of her daughterly affection and care, in her evidence she undertakes to found it upon an engagement of marriage between them, and claims that his first considerable gift was made of a sum that he had intended to invest in a house for her. According to her they became engaged in 1902 or 1903, and broke it off in 1905, because they were both in fear of violence by Byron Hurd, because of his character and his former threats that have been mentioned. That the old man would have undertaken to marry her is doubtless true; but that she seriously contemplated marrying him is quite doubtful. Nor can we believe that she would have been deterred from marrying him by the fear of violence by his son. She produced no letter from Mr. Hurd in evidence of an engagement; but only one brief note, in which he expressed his fondness, and it may be inferred therefrom that he looked forward to marriage with her. She *367produced and attached to her answer as an exhibit, a letter dated April 26, 1906, from which it may be inferred that there had been no engagement between them.
He addressed her as “My dear friend, Mrs. Cramer,” and begins by saying: “You may think it strange that with my good liealth and vigorous constitution I have never married again, and no doubt you have heard me say that there is no real happy life only in a married life; now I will tell you why I have not nor never will marry.” He proceeds to say that his son’s wife had told him that Byron said no woman should ever take his mother’s place, and that if I got married he would shoot both of us. That he would be unhappy and in fear that he might appear and execute his threat, which his wife had said that, with his malicious disposition, she had no doubt of his doing. The important part of the letter follows. He then proceeds to say that he had drawn up a note for $10,000 as a small compensation for the happiness she had given and was giving him. He then said that she would have no difficulty in collecting it. She testified that a week later he paid her $.6,000. She produced a brief letter addressed by her to him April 2d, 1906. This recited that the note she held for $10,000, dated April 2, 1906, she agreed to extend if he lived, yearly, until he was in a position to pay it. In this, ten thousand was erased and four thousand interlined; the figure four was also substituted for ten. She produced also a letter of the same date, directed by Mr. Hurd to his agent Boss, who lived in Minnesota, reciting the note for $4,000 held by Mrs. Cramer, and requesting payment, in case of his death before it matured, out of the first money collected of his estate. A similar letter was also addressed to Dr. Hurd. She admitted that this $4,000 was paid by Mr. Hurd; yet she retained the papers and did not turn them over to Dr. Hurd when he came down in March, 1910, at the time his father was dangerously ill. When he became able to travel, Dr. Hurd removed him to Greenwich, Connecticut. They were not among the papers found in Mr. Hurd’s desk and tin box at that time. None of the books and papers obtained by him contained any memoranda relating to trans*368actions with defendant. Slie had made no loan to Mr. Iiurd, but evidently bad not so informed her counsel; and was present wben be cross-examined Mr. Iiurd upon tbe assumption tbat this transaction represented a loan. When interviewed by one of Dr. Hurd’s counsel shortly before the institution of this suit, she denied having received money from Mr. Hurd. She not only suppressed the fact of this alleged engagement to Mr. Hurd from his son and grandson, but prevented their suspicions being aroused, by leading them to believe that she was engaged to marry another person, who had died not long before this litigation arose. While defendant was able to testify to the contents of letters and to conversations going back some years, she showed a serious lack of memory in regard to the dates and amounts of money received by her from Mr. Hurd. Though called upon in the bill to give a statement of the same, she said she had no memorandum to show the same, and stated that she believed she had received in all $27,000, as follows: May, 1904, $6,000; April, 1906, $6,000; September, 1908, $5,000; May, 1909, $10,000. The books of the Washington Loan & Trust Company, through which drafts were collected, and deposits made in the name of defendants, show that she received from Mr. Hurd from May, 1904, to May, 1909, $36,350. On her examination she could not produce the pass book issued by the trust company; said she was unable to find it.
During this time she was concealing from the grandson the fact that she was receiving money from Mr. Hurd, and was writing him of Mr. Hurd’s stinginess. In a letter of November 14, 1908, to Dr. Hurd’s wife, she said that she had given Mr. Hurd an “awful lecturing” for writing his “stingy, hard-up letters.” “I told him I would not keep him in my house or turn my hand to wait on him unless he did the right thing by Mr. Byron and Lee as I say when I am talking to him. He was acting mean and ugly around the house for a week or so before I heard from the doctor, and on the first kept out $5 on his board, so I waited for two or three days, and told him I wanted it. He said I haven’t got it’ and when he did give it to me he turned his back and took it from a big roll, so you *369need not think he is hard up, he has only one of his devilish spells on him.” “Honestly Mrs. Hurd he is the most aggravating man that I ever knew, he.is the limit. Doctor was so kind in aiding Ford to get something to do that I shall always feel indebted to him and anything that I can do or say to his grandfather in his favor will only be a great pleasure to me.- He goes around looking terrible, too darn stingy to buy a suit— Well there is one consolation, you will have that much more, won’t you ?” She had read Mr. Hurd’s will and knew that the estate would go to Dr. Hurd.
A letter to Dr. Hurd speaks of the stinginess and crankiness of his grandfather, of his meanness in getting a stick and beating her little grandson, of his smoking ways, and of his being too mean to be around children. This was dated April 22,1908.
Her only explanation of these references to stinginess, crankiness, etc., was that Mr. Hurd requested her to so write in order to deter them from writing for money. Her representations, if untrue, are not excusable on this ground; much less does it furnish an excuse for representations of her friendliness to Dr. Hurd and her attempts to exercise an influence upon his father on his behalf. The evidence and circumstances shown thereby indicate, on the other hand, that she was really engaged in exciting his prejudices against them by suggestions that all they cared for was to get his money.
We are satisfied from the evidence that instead of his gifts being voluntary acts of an old man in grateful appreciation of daughterly affection, kindness, and care, or the acts of a lover desiring to provide for the future of a woman whom he was prevented from marrying solely by fear of his son, they were the result of fraud and undue influence practised and obtained through letters and recommendations purporting to come from his deceased wife. Without those he would not have parted with his money in the large amounts shown by the bank books and drafts.
The plaintiff, as executor, is entitled to a decree canceling the said gifts and transfers of money, and impressing a trust upon the securities into which said moneys have been converted. As *370the defendant has failed to discover the said securities, and the Washington Loan & Trust Company has but one in its possession, and that subject to a charge, the plaintiff is entitled to have such incidental auxiliary process as may be necessary to procure the possession of all such securities and the proceeds thereof.
The decree is reversed, with costs, and the cause remanded with direction to make such orders and to issue such process as may be necessary to the complete relief of the plaintiff, and thereafter to enter a final decree in conformity with this opinion. Reversed.
A motion by the appellee for rehearing was denied May 13, 1913. A motion by the appellee for the allowance of an appeal to the Supreme Court of the United States was denied May 13, 1913. The mandate was issued June 2, 1913. A motion by the appellee for leave to file a bill of review was filed June 23, 1913, and was denied October 8, 1913.